                                        UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
Hearing Information:
                       Debtor:    EVEN STEVENS SANDWICHES, LLC
                  Case Number:    2:19-BK-03236-DPC         Chapter: 11

          Date / Time / Room:     THURSDAY, NOVEMBER 07, 2019 09:00 AM 6TH FLOOR #603

         Bankruptcy Judge:        DANIEL P. COLLINS
              Courtroom Clerk:
                Reporter / ECR:   N/A                                                                                   0.00


Matter:
              EVIDENTIARY HEARING on Motion to Appoint Trustee for Even Stevens Sandwiches, LLC, Even Stevens Utah, LLC,
              Even Stevens Idaho, LLC and Even Stevens Washington, LLC (Redocketed from 19-3235) filed by BENJAMIN
              WILLIAM REEVES of SNELL & WILMER LLP on behalf of Official Committee of Unsecured Creditors
              R / M #: 64 / 0
              VACATED: HEARING VACATED: Stipulation and Order to Appoint Examiner


Appearances:

        NONE

Proceedings:                                                                                                     1.00


         HEARING VACATED: Stipulation and Order to Appoint Examiner




    Case 2:19-bk-03236-DPC                  Doc 217 Filed 11/05/19 Entered 11/05/19 09:03:02 Desc
Page 1 of 1                                                                              11/05/2019 9:02:53AM
                                             Main Document Page 1 of 1
